Citation Nr: 0217841	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  94-33 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for osteoarthritis and 
degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The appellant served on active duty for training (ADT) in 
the Army National Guard from November 1984 to March 1985, 
and periodically on inactive duty for training (IDT) in 
sessions during the time frames from September 1988 to June 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for degenerative arthritis of the 
cervical spine.

The appellant testified before a Member of the Board at a 
hearing held at the central office in September 1997.  In 
November 1997, the Board remanded the claim to the RO for 
further development.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable 
to the claim, the evidence necessary to substantiate the 
claim, and what evidence was to be provided by the appellant 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence does not reasonably show that 
osteoarthritis and degenerative disc disease of the cervical 
spine had their origins in the appellant's period of ADT or 
his periodic IDT.

CONCLUSION OF LAW

Osteoarthritis and degenerative disc disease of the cervical 
spine were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 101(22), (23) and (24), 1131 (West 1991); 
38 C.F.R. §§ 3.6, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002).  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

The Board finds that the VA's duties have been fulfilled.  
The appellant was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statements of the case 
(SSOCs), and the letters sent to the appellant informed him 
of the information and evidence needed to substantiate his 
claim and complied with the VA's notification requirements.  
The communications provided the appellant an explanation of 
what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
also supplied the appellant with the applicable regulations 
in the SOC and SSOCs.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the appellant's service 
medical records, a private treatment note dated March 1989, 
a letter from a private physician dated May 1989, insurance 
records from September 1987 to October 1988, a private x-ray 
report from February 1992, a January 1999 statement from the 
appellant, VA examination reports from July 1993, June 1999 
and March 2000 and statements and testimony of the appellant 
and his wife at hearings before a hearing officer held at 
the RO in April 1995 and a Member of the Board at the 
central office in September 1997.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue currently on 
appeal.  Therefore, no further assistance to the appellant 
with the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended 
effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim. 

The Board has reviewed the facts of this case in light of 
the new VCAA regulations. As discussed above, VA has made 
all reasonable efforts to assist the appellant in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate his 
claim.  Consequently, the claim need not be referred to the 
appellant or his representative for further argument, as the 
Board's consideration of the new regulations in the first 
instance does not prejudice the appellant.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992).

II.  Factual Background

Service medical records indicate that the appellant was 
treated for a fall in November 1984.  He was treated for his 
left knee and right shoulder.  Service medical records do 
not indicate that the appellant reported any symptoms 
related to his neck at that time.  An August 1988 periodic 
examination report indicated that the appellant reported 
receiving treatment for his neck in 1987 from a 
chiropractor.  Service medical records from March 1989 
indicate that the appellant was treated for complaints of 
pain in his left shoulder and neck.  He was treated for a 
possible pinched nerve.  No history was furnished at that 
time, and there were no remarks regarding specific treatment 
or a definitive diagnosis.

Insurance records from September 1987 to October 1988 
indicate that the appellant was treated with manipulation 
and therapy by a chiropractor.  The records do not specify 
the complaints or anatomical regions for which the appellant 
was being treated.

A March 1989 private treatment note indicated that the 
appellant reported being hit on the left side by an 
automobile in 1967 when he was 13.  He also reported being 
treated by a chiropractor in 1987 and 1988 for his neck 
pain.

A May 1989 letter from a private physician indicated that 
the appellant was diagnosed with degenerative disc disease 
of the C-6/C-7 causing pain in his neck with limitation of 
motion of the head and neck.

A February 1992 private x-ray report indicated that there 
was minimal degenerative change throughout the lower four 
cervical vertebral bodies with slight narrowing at C5-6 and 
C6-7.

A July 1993 VA examination report indicated that the 
appellant reported falling in 1984, injuring his left knee, 
left shoulder and neck.  The appellant reported constant 
pain in his neck.  He diagnosed the appellant with post-
traumatic arthralgia of the neck.  A July 1993 VA x-ray 
report indicated that the appellant had osteoarthritis and 
degenerative disc disease at C5-6 and C6-7.

The appellant submitted a statement in January 1999 
indicating that the chiropractor that treated him in 1987 
and 1988 was no longer in practice.  The statement indicated 
that the appellant had no other records regarding this 
treatment in his possession.

The appellant testified before a hearing officer at a 
hearing held at the RO in April 1995.  He reported injuring 
his neck in a fall during basic training.  He stated that he 
was put on light duty and given medication.  The appellant 
indicated that he did not injure his neck after the 1984 
fall.  He testified that he experienced neck pain that 
prompted him to see a private physician while on annual 
training.  He indicated that this was around 1987.  The 
appellant's wife testified that he told her about the 
accident after it happened.  She stated that the pain in his 
neck had gotten worse over the years.  

The appellant testified before a Member of the Board at a 
hearing held at the central office in September 1997.  His 
testimony was consistent with statements made at the hearing 
held at the RO in April 1995.  The appellant indicated that 
he had sought treatment for his neck during training between 
1988 and 1990.

A VA examination was conducted in June 1999.  The appellant 
reported being treated for his neck in 1984.  The examiner 
diagnosed the appellant with cervical arthritis with 
myosistitis.  The VA examiner issued a March 2000 addendum 
to the June 1999 VA examination report after reviewing the 
claims file and the Board remand instructions.  The examiner 
indicated that the only records from service referencing a 
neck problem were dated 1989.  He went on to state that "if 
[the appellant] was in service in 1987, then he did hurt his 
neck at that time, and he sought treatment during that 
time."  (emphasis added).  The examiner went on to state his 
belief that the appellant's neck disability was "related to 
his service in the military to the extent that he has 
developed arthritis in the neck."  He went on to indicate 
that he was "unable to [give] any further enlightenment to 
the question of whether or not his neck condition is service 
related other than to state as [he] had."  The examiner 
noted that the appellant's records indicated that he had a 
problem in 1989, "which did not occur at that time, but 
which was present for approximately one year, according to 
history stated in the medical record."

III.  Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period 
of ADT during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty.  See 
38 U.S.C.A. § 101(22) and (24); 38 C.F.R. § 3.6(a).  
Inactive duty training means, inter alia, duty other than 
full-time duty prescribed for Reserves or the National Guard 
of any state.  See 38 U.S.C.A§ 101(23); 38 C.F.R. § 3.6(d).  
ADT (e.g., the annual 2-week training period) is, inter 
alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  See 38 C.F.R. § 3.6(c)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against a grant of service 
connection for osteoarthritis and degenerative disc disease 
of the cervical spine.  The reasons follow.

Service medical records do not indicate that the appellant 
was treated for complaints or symptoms related to his neck 
in 1984.  The records indicate that, on that occasion, the 
appellant was treated for injuries that resulted from a fall 
in November 1984.  However, those service medical records 
relate to treatment for his left knee and right shoulder.

The appellant reports that he experienced increased pain 
during a period of IDT in 1987.  However, there is no 
evidence of record regarding either a period of service in 
1987 or treatment for complaints related to his neck during 
that time.  The Board notes that the appellant reported 
being treated by a chiropractor during that time.  However, 
despite efforts by both the VA and appellant, records 
regarding that treatment have not been obtained.  Of record 
are insurance statements indicating that the appellant was 
treated with therapy and manipulation by a chiropractor in 
1987 and 1988.  The appellant indicated, in a January 1999 
statement, that the chiropractor is no longer in practice 
and further records are not available regarding this 
treatment.

The Board notes the statements in the March 2000 addendum to 
the June 1999 VA examination report.  The examiner stated 
that the appellant's neck disability was "related to his 
service in the military to the extent that he has developed 
arthritis in the neck."  However, this statement relating 
the appellant's neck disability to service is predicated on 
the assumption that "if [the appellant] was in service in 
1987, then he did hurt his neck at that time, and he sought 
treatment during that time." (emphasis added).  The examiner 
noted in the record that the only treatment records relating 
to the appellant's neck were dated in 1989.  Accordingly, 
his statement assuming an injury and treatment in 1987 is 
not probative as it appears to rely solely on the history 
provided by the appellant.  The Board is not bound to accept 
medical opinions which are based on a history supplied by 
the appellant where that history is unsupported or based on 
inaccurate factual premises.  See Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 
Vet. App. 69 (1993).

The Board notes the appellant's contentions with regard to 
his initial neck injury in 1984 and subsequent pain and 
other complications as a result.  However, the question of 
whether the appellant's current diagnosis had its onset in 
or is otherwise related to service, involves competent 
medical evidence as to medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 92 (1993).  As the record does not 
reflect that the appellant possesses a recognized degree of 
medical knowledge, his own assertions as to the existence, 
nature and etiology of his neck complaints are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In the absence of competent medical evidence of injury or 
disability involving the neck during any session of military 
training prior to 1989, or any evidence linking the 
appellant's current neck disability to service, the claim 
for service connection for osteoarthritis and degenerative 
disc disease of the cervical spine is denied.


ORDER

Service connection for osteoarthritis and degenerative disc 
disease of the cervical spine is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

